FILED
                            NOT FOR PUBLICATION                             JAN 08 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10526

               Plaintiff - Appellee,             D.C. No. 2:09-CR-01355-NVW

  v.
                                                 MEMORANDUM *
XOCHITL PADILLA-BARRON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Xochitl Padilla-Barron appeals from the district court’s judgment and

challenges her guilty-plea conviction and 198-month sentence for conspiracy to

commit hostage taking, in violation of 18 U.S.C. § 1203(a). Pursuant to Anders v.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Padilla-Barron’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Padilla-Barron the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Padilla-Barron has waived her right to appeal her conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         Padilla-Barron’s motion to file late supplemental excerpts of record under

seal is GRANTED.

         Padilla-Barron’s pro se motion for appointment of new counsel is DENIED.

         DISMISSED.




                                            2                                   11-10526